                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

STEVE P. SHULTZABERGER.,

               Plaintiffs,
v.                                                          CV No. 17-1028 KRS/CG

THOMAS E. HALL, et al.,

               Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on review of the record. IT IS HEREBY

ORDERED that a telephonic status conference will be held on Wednesday, November

28, 2018, at 2:00 p.m. Parties shall call Judge Garza’s AT&T line at (877) 810-9415,

follow the prompts, and enter access code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
